DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PCT/CN2019/092014 on 6/20/2019.  It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/092014 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 14-20) in the reply filed on 9/28/2021 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2021.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) an optical module (claim 14, line 3)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) an optical module (claim 14, line 3) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) an optical module (claim 14, line 3): figure 1, optical module 104, including scan unit 112, focus unit 114, 0027, 0029 of printed publication US 2020/0398371.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites “the bonding surface” which lacks antecedent basis because “a bonding interface” was recited earlier in the claims.
Claim 3, line 2 recites “determining a scan pattern for form a series” which should be changed to “determining the scan pattern for forming the series” because “a scan pattern; a series was recited earlier in claim 1.  Claim 3, line 5 recites “determining at least one of a focal plane and a depth” which should be changed to “determining at least one of the focal plane and the depth”.
Claim 7, lines 2 and 5 recite similar errors as in claim 3 and should be corrected according.
Claims 2 and 4-6 are also objected to as being dependent on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 and claims dependent thereon are drawn to a process and thus meet the requirements for step 1.
Step 2a (prong 1)
Claim 1, and claims dependent thereon recite “…determining a scan pattern for forming a series of ablation structures in the bonded structure; determining relative positions between the series of ablation structures and a bonding interface of the bonded structure, the bonding surface between a first wafer and a second wafer; determining at least one of one or more focal planes or a depth of focus of a laser beam based on the relative positions between the series of ablation structures and the bonding interface, which, under broadest reasonable interpretation, fall within the mental processes grouping of abstract ideas.  
Except for the recitation of “generating the laser beam, the laser beam having a series of pulsed lasers; and moving the laser beam in the bonded structure according to the scan pattern to form the series of ablation structures in the bonded structure”, the determinations in the context of these claims are capable of being performed in the mind of a user.  
It is noted that claim 1 does not require a computer to perform any of the claimed steps.
Accordingly, the claims recite an abstract idea.
Step 2a (prong 2)
This judicial exception is not integrated into a practical application. The claims recite the additional elements of “generating the laser beam, the laser beam having a series of pulsed lasers; and moving the laser beam in the bonded structure according to the scan pattern to form the series of ablation structures in the bonded structure”
The additional elements of generating the laser beam, the laser beam having a series of pulsed lasers; and moving the laser beam in the bonded structure according to the scan pattern to form the series of ablation structures in the bonded structure are generically recited and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
The additional elements of generating the laser beam, the laser beam having a series of pulsed lasers; and moving the laser beam in the bonded structure according to the scan pattern to form the series of ablation structures in the bonded structure do not add any meaningful limitation to the abstract idea because they are insignificant extra solution activity. 
 Step 2b
The claims do not include additional elements that when considered individually and in combination are sufficient to amount to significantly more than the judicial exception for the following reasons: 
generating the laser beam, the laser beam having a series of pulsed lasers; and moving the laser beam in the bonded structure according to the scan pattern to form the series of ablation structures in the bonded structure can be performed by a user holding a laser.
generating the laser beam, the laser beam having a series of pulsed lasers; and moving the laser beam in the bonded structure according to the scan pattern to form the series of ablation structures in the bonded structure is well understood, routine and conventional 
generating the laser beam, the laser beam having a series of pulsed lasers; and moving the laser beam in the bonded structure according to the scan pattern to form the series of ablation structures in the bonded structure are not significantly more.
The claims are drawn to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being obvious over Tamura (US 2007/0111481) in view of Marjanovic (US 2015/0166391) and Bloomstein (US 6,833,234).
With respect to the limitations of claim 1, Tamura teaches a method for dicing (title) a bonded structure (Fig 1, bonded SOI structure, 0074), comprising: determining a scan (0025, 0028, 0097, laser beam L is scanned) pattern (scan pattern in figures 1, 2 must be determined before laser processing) for forming a series of modified structures (Figs 1, 2, modified area Group Ga-Gc, 0098) in the bonded structure; determining relative positions (corresponding constant intervals d1-d3, 0093) between the series of modified structures and a bonding interface (oxide layer 52, 0091) of the bonded structure, the bonding surface between a first wafer (single crystal silicon layer 51, 0091) and a second wafer (single crystal silicon layer 53, 0091); determining at least one of one or more focal planes or a depth of focus (0093, predetermined corresponding depth position from a top surface) of a laser beam based on the relative positions between the series of ablation structures and the bonding interface (focusing the laser beam to a corresponding focal point in an interior of the wafer, 0071, 0072, figures 1, 2); generating (0018, laser beam source) the laser beam (laser beam L, 0095), the laser beam having a series of pulsed lasers (0072, 0095, 0097, pulsed laser beam); and moving the laser beam (0025, 0028, 0097, laser beam L is scanned) in the bonded structure according to the scan pattern to form the series of modified structures (modified areas Group Ga-Gc) in the bonded structure.  Tamura discloses the claimed invention except for the modified structures are ablation structures.  
However, Marjanovic discloses the modified structures are ablation structures (0094, a region of damaged, ablated, vaporized, or otherwise modified material within the glass workpiece was created that approximately followed the linear region of high intensity) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser dicing method of Tamura having a laser induced modified region silent to ablation with the laser modified region being an ablated region of Marjanovic for the purpose of creating known laser modified regions by laser ablation that are suitable for crack initiation points in transparent workpieces (0094).
Additionally, Bloomstein explicitly discloses determining a scan pattern before laser processing the workpiece (Col 5, Lines 15-21) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser dicing method of Tamura in view of Marjanovic with the explicitly disclosure of Bloomstein that determines a scan pattern before laser processing the workpiece for the purpose of providing a known laser processing procedure that takes into account properties of the laser and size of the workpiece for efficiently patterning large contiguous areas rapidly (Col 5, Lines 9-12).
With respect to the limitations of claims 2, 3, 4, 5, 6, 7 and 8, Tamura in view of Marjanovic discloses determining relative positions between a series of ablation structures (ablation as disclosed by Marjanovic) and a bonding surface comprises determining a first cutting level in the first wafer and second cutting level in the second wafer of the bonded structure, the first cutting level being a level away from the bonding interface into the first wafer by a first cutting depth along a vertical direction, the second cutting level being a level away from the bonding interface into the second wafer by a second cutting depth along the vertical direction (Fig 1, 2, modified area Group Ga-Gc, 0093, predetermined corresponding depth position from a top surface); determining a scan pattern for forming a series of ablation structures comprises determining a plurality of first ablation spots along the first cutting level and a plurality of second ablation spots along the second cutting level (Figs 1, 2, modified area Group Ga-Gc, corresponding constant intervals d1-d3, 0093); and determining at least one of a focal plane and a depth of focus (0093, predetermined corresponding depth position from a top surface) comprises determining a first focal plane at the first cutting level and a second focal plane at the second cutting level (focusing the laser beam to a corresponding focal point in an interior of the wafer, 0071, 0072, figures 1, 2); moving the laser beam (0025, 0028, 0097, laser beam L is scanned) in the bonded structure according to the scan pattern to form the series of ablation (ablation as disclosed by Marjanovic) structures (Ga-Gc) in the bonded structure comprises: converging (Fig 1, converging lens CV, 0018, 0043), at a first horizontal location, the laser beam respectively on the first focal plane and on the second focal plane (0071, 0072, the depth of the focal point of the laser beam is sequentially changed, and the relatively moving of the focal point of the laser beam is repeated every time the depth of the focal point of the laser beam is changed, so that there is formed a plurality of layers of modified area groups), to form a first ablation spot in the first wafer at the first cutting level and a second ablation spot in the second wafer at the second cutting level (modified area Group Ga-Gc), the first and the second ablation spots being aligned vertically (Fig 1); and converging (0018, 0043), at a second horizontal location, the laser beam respectively on the first focal plane and on the second focal plane, to form another first ablation spot in the first wafer at the first cutting level and another second ablation spot in the second wafer at the second cutting level, the first and the other first ablation spots being aligned horizontally, the second and the other second ablation spots being aligned horizontally, and the other first and the other second ablation spots being aligned vertically (Figs 1, 2, modified area Group Ga-Gc); converging the laser beam at the first focal plane and at the second focal plane (Figs 1, 2, converging lens CV, modified area Group Ga-Gc) comprises adjusting an arrangement of an optical module to respectively form a series of focused laser spots on the first focal plane and on the second focal plane (0042, 0043); forming the other first ablation spot in the first wafer and the other second ablation spot in the second wafer comprises one of: moving, along the second cutting level, the laser beam horizontally from the first horizontal location to the second horizontal location in the second wafer to converge (converging lens CV) the laser beam on the second focal plane and form the other second ablation spot in the second wafer (Ga, Gb, layer 51); and converging (CV), at the second horizontal location, the laser beam on the first focal plane to form the other first ablation spot in the first wafer (Gc, layer 53); determining a scan pattern for forming a series of ablation structures comprises determining a plurality of ablation stripes extending from the first cutting level to the second cutting level (Ga-Gc); and determining at least one of a focal plane or a depth of focus comprises determining a focal plane on the bonding interface and a depth of focus (0093, predetermined corresponding depth position from a top surface) covering the first cutting level and the second cutting level (focusing the laser beam to a corresponding focal point in an interior of the wafer, 0071, 0072, figures 1, 2); moving the laser beam in the bonded structure according to the scan pattern to form the series of ablation structures in the bonded structure comprises: converging (CV) the laser beam on the focal plane to form a series of focused laser spots (Ga-Gc); and moving the series of focused laser spots from a first horizontal location to a second horizontal location along the bonding interface (Ga-Gc).

Claims 14-20 are rejected under 35 U.S.C. 103 as being obvious over Tamura (US 2007/0111481) in view of Marjanovic (US 2015/0166391) and Okuma (US 2018/0236597).
With respect to the limitations of claim 14, Tamura teaches a laser dicing system (Fig 1, laser processing machine, 0018) for dicing a bonded structure (Fig 1, bonded SOI structure, 0074), comprising: a laser source (0018, laser beam source) configured to generate a series of pulsed lasers (0072, 0095, 0097, pulsed laser beam); an optical module (Fig 1, converging lens CV, 0018, 0043) coupled to the laser source, configured to provide a series of focused laser spots; the system configured to move the series of focused laser spots in the bonded structure to form a series of modified structures (Figs 1, 2, modified area Group Ga-Gc, 0098) in a first (single crystal silicon layer 51, 0091) and a second wafers (single crystal silicon layer 53, 0091) in the bonded structure, the first wafer and a second wafer having a bonding interface (oxide layer 52, 0091) in between.  Tamura discloses the claimed invention except for the modified structures are ablation structures and the laser dicing system includes a controller coupled to the laser source and the optical module and configured to control operation of the system.  
However, Marjanovic discloses the modified structures are ablation structures (0094, a region of damaged, ablated, vaporized, or otherwise modified material within the glass workpiece was created that approximately followed the linear region of high intensity) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser dicing system of Tamura having a laser induced modified region silent to ablation with the laser modified region being an ablated region of Marjanovic for the purpose of creating known laser modified regions by laser ablation that are suitable for crack initiation points in transparent workpieces (0094).
Additionally, Okuma discloses the laser dicing system includes a controller (Fig 12, controller 250, 0069) coupled to the laser source (laser light source 202, 0069) and the optical module (converging optical system 204, drive unit 232, 0070) and configured to control operation of the system (0011, 0069-0074).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser dicing system of Tamura in view of Marjanovic silent to a controller with  the laser dicing system includes a controller coupled to the laser source and the optical module and configured to control operation of the system of Okuma for the purpose of providing a known controller configuration that controls the operation of the laser processing device (0011, 0068).
With respect to the limitations of claims 15, 16 and 18, Tamura in view of Marjanovic and Okuma discloses the controller (as disclosed by Okuma) is further configured to: determine a pattern (pattern in figures 1, 2 must be determined before laser processing) of the series of ablation (as disclosed by Marjanovic) structures (Figs 1, 2, modified area Group Ga-Gc, 0098) in the bonded structure; determine relative positions (corresponding constant intervals d1-d3, 0093) between the series of ablation structures and a bonding interface (oxide layer 52, 0091) of the bonded structure; determine at least one of one or more focal planes or a depth of focus (0093, predetermined corresponding depth position from a top surface) of a laser beam based on the relative positions between the series of ablation structures and the bonding interface focusing the laser beam to a corresponding focal point in an interior of the wafer, 0071, 0072, figures 1, 2); generate (0018, laser beam source) the laser beam (laser beam L, 0095), the laser beam having a series of pulsed lasers (0072, 0095, 0097, pulsed laser beam); and move the laser beam (0025, 0028, 0097, laser beam L is scanned) in the bonded structure according to the scan pattern to form the series of ablation structures (modified areas Group Ga-Gc) in the bonded structure; to determine the relative positions between the series of ablation (as disclosed by Marjanovic) structures (Ga-Gc) and the bonding surface (52), the controller (as disclosed by Okuma) is configured to determine a first cutting level in the first wafer and a second cutting level in the second wafer of the bonded structure, the first cutting level being a level away from the bonding interface into the first wafer along by a first cutting depth a vertical direction, the second cutting depth being a distance away from the bonding interface into the second wafer by a second cutting depth along the vertical direction (Figs 1, 2, modified area Group Ga-Gc, corresponding constant intervals d1-d3, 0093); to determine a scan pattern for forming a series of ablation (as disclosed by Marjanovic) structures (Ga-Gc), the controller (as disclosed by Okuma) is configured to determine a plurality of ablation stripes extending from the first cutting level to the second cutting level (Figs 1, 2, modified areas Group Ga-Gc); and to determine at least one of one or more focal planes or a depth of focus of the laser beam, the controller is configured to determine a focal plane on the bonding interface and a depth of focus covering the first cutting level and the second cutting level  (0071, 0072, the depth of the focal point of the laser beam is sequentially changed, and the relatively moving of the focal point of the laser beam is repeated every time the depth of the focal point of the laser beam is changed, so that there is formed a plurality of layers of modified area groups).
With respect to the limitations of claims 17, 19 and 20, Tamura in view of Marjanovic discloses setting the first cutting depth and the second cutting depth (depth of Ga-Gc); setting a spacing between adjacent first ablation (as disclosed by Marjanovic) spots and a spacing between adjacent second ablation spots (intervals d1-d3, 0093); setting a power density of the series of the focused laser spots (0099-0100); setting a horizontal moving speed of the laser beam (0128, 0129); setting the depth of focus of the laser source (0093, predetermined corresponding depth position from a top surface); setting a spacing between adjacent ablation stripes (intervals d1-d3); a thickness of the first wafer and the second wafer (Fig 1, single crystal silicon layers 51, 53).  Marjanovic discloses a spacing between adjacent first ablation spots and a spacing between adjacent second ablation spots is each in a range of about 10 um to about 60 um (0006, the defect lines being spaced apart by a distance between 0.5 micron and 20 microns); a power density of the series of the focused laser spots is in a range of about 1 uJ to about 30 uJ pulse energy (0006); a horizontal moving speed of the laser beam is in a range of about 100 mm/second to about 1000 mm/second (0110, 300, 400, 500 mm/sec); and a spacing between adjacent ablation stripes is in a range of 10 um to about 60 um (0006).
Tamura in view of Marjanovic and Okuma discloses the claimed invention except for the first cutting depth is in a range of about 20 um to about 40 um and the second cutting depth is in a range of about 20 um to about 40 um; the depth of focus of the laser source is in a range of about 20 um to about 70 um; a thickness of the first wafer and the second wafer is each in range of about 30 um to about 80 um.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the first cutting depth is in a range of about 20 um to about 40 um and the second cutting depth is in a range of about 20 um to about 40 um; the depth of focus of the laser source is in a range of about 20 um to about 70 um; a thickness of the first wafer and the second wafer is each in range of about 30 um to about 80 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable laser processing conditions involves only routine skill in the art (see MPEP 2144.04).

Claims 15-20 are rejected under 35 U.S.C. 103 as being obvious over Tamura (US 2007/0111481) in view of Marjanovic (US 2015/0166391) and Okuma (US 2018/0236597) as applied to claim 14, further in view of Bloomstein (US 6,833,234).
With respect to the limitations of claims 15, 16, 17, 18, 19 and 20, Tamura in view of Marjanovic and Okuma discloses the claimed invention as set forth above except for explicitly showing determining a pattern of series of ablation structures in the workpiece.  However, determining a pattern of series of ablation structures in the workpiece.  Bloomstein, for example, discloses determining of pattern for laser processing a workpiece (Col 5, Lines 15-21) has the advantage of providing a known laser processing procedure that takes into account properties of the laser and size of the workpiece for efficiently patterning large contiguous areas rapidly (Col 5, Lines 9-12).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser dicing system of Tamura in view of Marjanovic and Okuma with the explicit disclosure of Bloomstein that determines a pattern before laser processing the workpiece for the purpose of providing a known laser processing procedure that takes into account properties of the laser and size of the workpiece for efficiently patterning large contiguous areas rapidly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761  
11/10/2021